SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

781
CAF 15-00691
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF KRISTIN M. DAWLEY,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SEAN T. DAWLEY, RESPONDENT-RESPONDENT.
----------------------------------------
IN THE MATTER OF SEAN T. DAWLEY,
PETITIONER-RESPONDENT,

                      V

KRISTIN M. DAWLEY, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT AND RESPONDENT-
APPELLANT.

MICHELLE M. SCUDERI, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered March 24, 2015 in a proceeding pursuant
to Family Court Act article 6. The order granted the violation of
visitation petition of Kristin M. Dawley, as amended, and granted the
violation of visitation petition of Sean T. Dawley.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Dawley v Dawley ([appeal No. 2]
___ AD3d ___ [Nov. 10, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court